OPINION — AG — ** FARM PRODUCTS — AD VALOREM TAXATION ** BY EXAMINATION OF SAID SECOND PARAGRAPH IT WILL BE NOTED THAT THE REPORTING AND (ON FAILURE TO REPORT) PERSONAL LIABILITY PROVISIONS THEREOF REQUIRED OF AND PLACED UPON HOLDERS (NOT OWNERS) OF UNMANUFACTURED FARM PRODUCTS LOCATED IN THIS STATE 'IS NOT WITHIN' THE SCOPE OF SUBJECT OF SAID ACT, AS EXPRESSED IN ITS TITLE. IN THIS CONNECTION ATTENTION IS CALLED TO THE FIRST PARAGRAPH OF THE SYLLABUS OF 'OKLAHOMA CITY V. BRIENT, 114 P.2d 547' " UNDER THE ARTICLE V, SECTION 57 OKLAHOMA CONSTITUTION, THE SUBJECT EXPRESSED IN THE TITLE OF AN ACT FIXES A LIMIT UPON THE SCOPE OF THE ACT ". (LANGUAGE OF 68 O.S. 15.6 [68-15.6] — MAKING A SITUS OF ALL UNMANUFACTURED FRAM PRODUCTS TO BE THAT OF THE RESIDENCE OF THE OWNER, TAXATION, FARM GOODS, PERSONAL PROPERTY, AD VALOREM) CITE: 68 O.S. 15.6 [68-15.6], ARTICLE V, SECTION 50, ARTICLE X, SECTION 5, ARTICLE X, SECTION 6 (FRED HANSEN)